UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7358


DWAYNE DION BACON,

                  Plaintiff - Appellant,

             v.

KATHLEEN GREENE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cv-00261-AW)


Submitted:    February 25, 2009             Decided:   March 24, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Dwayne Dion Bacon, Appellant Pro Se.  Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwayne Dion Bacon, a Maryland prisoner, alleged in his

42 U.S.C. § 1983 (2000) complaint that correctional officers at

the Eastern Correctional Institution failed to intervene during

an assault and that Kathleen Greene, the warden, ignored his

request for the names of officers on duty during the incident.

Greene moved for summary judgment, asserting Bacon failed to

exhaust administrative remedies.             The district court agreed and

granted summary judgment to Greene.             On appeal, Bacon concedes

that he did not file a request for administrative remedies, but

he argues, as he did in the district court, that he was unable

to pursue these remedies because Greene did not provide him with

the names of correctional officers on duty during the incident.

             We review a district court’s grant of summary judgment

de   novo,   “viewing   the   facts    and    reasonable   inferences      drawn

therefrom in the light most favorable to the nonmoving party.”

Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008).                 Summary

judgment     is   proper   “if   the       pleadings,   the    discovery    and

disclosure materials on file, and any affidavits show that there

is no genuine issue as to any material fact and that the movant

is entitled to a judgment as a matter of law.”                Fed. R. Civ. P.

56(c).

             The Prison Litigation Reform Act (“PLRA”) requires a

prisoner to properly exhaust available administrative remedies

                                       2
prior to filing a § 1983 action.                   42 U.S.C.A. § 1997e(a) (West

2003);    Woodford     v.    Ngo,     548 U.S. 81,    84   (2006)     (requiring

“proper”       exhaustion      of     administrative            remedies);          Moore   v.

Bennette,       517 F.3d 717,     725       (4th     Cir.      2008)     (discussing

“availability”        of     remedies).              “[T]he          PLRA’s     exhaustion

requirement is mandatory,” Anderson v. XYZ Corr. Health Servs.,

Inc., 407 F.3d 674, 677 (4th Cir. 2005), and “applies to all

inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege

excessive force or some other wrong,” Porter v. Nussle, 534 U.S.
516, 532 (2002).

               We have recognized, however, that “an administrative

remedy is not considered to have been available if a prisoner,

through no fault of his own, was prevented from availing himself

of it.”        Moore, 517 F.3d at 725.              Thus, “when prison officials

prevent inmates from using the administrative process . . ., the

process that exists on paper becomes unavailable in reality.”

Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006); see also

Miller v. Norris, 247 F.3d 736, 740 (8th Cir. 2001) (stating

administrative remedy rendered unavailable when prison officials

prevent    prisoner     from    using       it).         Accordingly,         the    district

court is “obligated to ensure that any defects in exhaustion

were     not    procured     from     the     action       or     inaction      of     prison



                                              3
officials.”       Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225

(10th Cir. 2007).

               Viewing    the     facts     in       the    light       most      favorable     to

Bacon,     we    conclude        there     is       a   genuine         issue       as    to   the

availability      of     administrative             remedies.          Bacon      has     asserted

throughout the proceedings that Greene ignored his requests for

disclosure of information regarding the officers on duty at the

time of the assault.               He further asserted that this lack of

information      rendered        him     incapable         of    filing       a    request     for

administrative         remedy      that     would           comply       with       institution

procedure.       Accordingly, we vacate the judgment of the district

court and remand for further proceedings.                              In doing so, we do

not     hold    that     administrative              remedies         have     been       properly

exhausted, but only that there is a genuine issue as to whether

officials       withheld     information             that       made    an     administrative

filing futile or impossible.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented        in    the       materials

before    the    court     and    argument          would       not    aid    the     decisional

process.

                                                                       VACATED AND REMANDED




                                                4